 



EXHIBIT 10.1

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS



The table below provides information regarding the 2011 cash bonus and 2012
bonus target for each named executive officer of Company:

Named Executive Officer 2011 Cash Bonus 2012 Bonus Target
(% of Base Salary) David L. Brown
Chief Executive Officer and President $500,000 140% Kevin M. Carney
Executive Vice President and Chief Financial Officer $210,000 80% Jason Teichman
Executive Vice President and Chief Marketing Officer $162,000 85%

 

 

The table below provides information regarding the equity grants for each named
executive officer of Company:

Named Executive Officer Number of Restricted
Stock Granted (1) Number of Stock
Options Granted (2) Vesting
Commencement Date David L. Brown
Chief Executive Officer and President 185,000 185,000 February 8, 2012 Kevin M.
Carney
Executive Vice President and Chief Financial Officer   60,000   60,000 February
8, 2012 Jason Teichman
Executive Vice President and Chief Marketing Officer   52,500   52,500 February
8, 2012

 

 

(1) The restricted stock awards vest twenty-five percent (25%) annually over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The remaining
terms and conditions of the restricted stock awards are set forth in the 2008
Plan and related agreements previously filed as Exhibits 99.2 and 99.3,
respectively to the Company’s Registration Statement on Form S-8 (333-150872),
filed with the Commission on May 13, 2008, and are qualified in their entirety
by reference therein.

 

(2) The stock options vest in forty-eight (48) equal monthly installments over
four (4) years, subject in each case to the named executive officer continuing
to be an employee of the Company (except as otherwise provided in their
respective individual employment agreements with the Company). The exercise
price of the options is $13.29, which was the closing price of the Company’s
stock on February 8, 2011. The remaining terms and conditions of the stock
options are set forth in the 2005 Plan and related agreements previously filed
as Exhibit 10.2, to the Company’s Registration Statement on Form S-1
(333-124349), filed with the Commission on April 27, 2005, and are qualified in
their entirety by reference therein.



 

 

 

